DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-21, 23-25, 27-77 (renumbered as 1-75, for issue) are allowed. 
Independent claims 1, and 77 respectively recites the limitations: 
an imaging engine configured to generate a plurality of imaging scenes defining a virtual environment, the plurality of imaging scenes including a plurality of photo-realistic scenes and a plurality of corresponding depth-map-realistic scenes;
a physics component configured to generate environment-object data defining how objects or surfaces interact with each other in the virtual environment;
an autonomous vehicle simulator configured to control an autonomous vehicle within the virtual environment based on one or both of (i) the plurality of photo-realistic scenes and (ii) the plurality of depth-map-realistic scenes; and
a dataset component configured to generate one or more virtual feature training datasets based on at least one of (i) the plurality of photo-realistic scenes, (ii) the plurality of depth-map-realistic scenes, or (iii) the environment-object data,
wherein the dataset component is further configured to generate at least one real- world training dataset, the real-world training dataset based on real-world data, the real- world training dataset normalized with respect to the one or more virtual feature training datasets,
wherein the real-world data includes real-world environment-object data, the real- world environment-object data captured by one or more sensors associated with a real-world vehicle, and

wherein the virtual feature training dataset and the real-world training dataset as normalized is associated with training a machine learning model to control an autonomous vehicle in a real-world autonomous driving application


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667